Exhibit 10.1

 

SECOND AMENDMENT

TO

M.D.C. HOLDINGS, INC.

2011 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

 

The following Second Amendment to the M.D.C. Holdings, Inc. 2011 Stock Option
Plan for Non-Employee Directors (the "Plan"), was adopted by the Board of
Directors of M.D.C. Holdings, Inc. on January 25, 2016 and shall be effective on
the date this Second Amendment is approved by the Company’s shareholders.
Capitalized terms used herein shall have the meanings ascribed in the Plan.

 

1.     Section 1.1 is amended to read as follows:

 

1.1     Establishment. M.D.C. Holdings, Inc., a Delaware corporation (the
“Company”), hereby establishes the M.D.C. Holdings, Inc. 2011 Stock Option Plan
for Non-Employee Directors (the “Plan”). The Plan permits the grant of
Non-Qualified Stock Options, Restricted Stock and Restricted Stock Units (as
defined herein) in accordance with the terms hereof.

 

2.     Section 2.17 is amended to read as follows: 

 

2.17     “Grant Date” means August 1st, the date each year that Options,
Restricted Stock, or Restricted Stock Units are automatically granted to
Non-Employee directors.

 

3.     Section 2 is amended to add new Sections 2.29A through 2.29E, to read as
follows: 

 

2.29A     “Restricted Stock” means an award of shares of Stock granted under,
and subject to, the provisions of Section 6A.2.

 

2.29B     “Restricted Stock Award Agreement” means a written or electronic
agreement setting forth the terms and conditions applicable to each award of
Restricted Stock. The Restricted Stock Award Agreement shall be subject to the
terms and conditions of the Plan. In the event of an inconsistency between the
provisions of the Plan and the Restricted Stock Award Agreement, the provisions
of the Plan shall govern, except to the extent the Plan would be considered to
provide an additional benefit as determined under Section 409A of the Code.

 

2.29C     “Restricted Stock Unit or RSU” means an award of Restricted Stock
Units granted pursuant to, and subject to, the provisions of Section 6A.3.

 

2.29D     “Restriction Period” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based upon the passage of time, or
upon the occurrence of other events as determined by the Board).

 

 
 

--------------------------------------------------------------------------------

 

 

2.29E     “RSU Award Agreement” means the written or electronic agreement
setting forth the terms and conditions applicable to each award of RSUs. The RSU
Award Agreement shall be subject to the terms and conditions of the Plan. In the
event of an inconsistency between the provisions of the Plan and the RSU Award
Agreement, the provisions of the Plan shall govern, except to the extent the
Plan would be considered to provide an additional benefit as determined under
Section 409A of the Code.

 

4.     Section 5, entitled “Eligibility and Participation,” is amended in its
entirety to read as follows:

 

5.1     Eligibility. Subject to the provisions of the Plan, the Non-Employee
directors on the Effective Date and each Non-Employee director elected
thereafter shall be eligible to receive Options to purchase Stock in accordance
with Section 6, or, in the alternative, to receive grants of Restricted Stock or
RSUs in accordance with Section 6A; provided, however, to the extent required
under Section 409A of the Code, an Affiliate of the Company shall include only
an entity in which the Company possesses at least twenty percent (20%) of the
total combined voting power of the entity’s outstanding voting securities or
such other threshold ownership percentage permitted or required under
Section 409A of the Code.

 

5.2     Election. The type of grant to a Non-Employee director (an Option,
Restricted Stock, or RSUs, or any combination thereof) for any year shall be
pursuant to a timely irrevocable election by the Non-Employee director in
accordance with procedures established by the Board pursuant to applicable law.
In the absence of an election, the grant shall be in the form of an Option.

 

5.     Section 6.1 is amended in its entirety to read as follows:

 

6.1     Grant of Options. Subject to the provisions of this Plan, in the event
Options are to be granted pursuant to Section 5.2, the Options shall be awarded
on the Grant Date with the right to purchase 25,000 shares of Stock.

 

 

6.     New Section 6A, entitled Restricted Stock and Restricted Stock Units, is
added to read as follows:

 

6A.     RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

6A.1     Grant of Restricted Stock and RSUs. Subject to the provisions of the
Plan, in the event Restricted Stock or RSUs are to be granted pursuant to
Section 5.2, the Restricted Stock or RSUs shall be granted on each Grant Date
during the term of the Plan to each Non-Employee director consisting of (with
respect to Restricted Stock grants) or reflecting (with respect to RSUs) that
number of shares of Stock equal to the compensation expense that would have been
recorded by the Company for an Option that would be granted under Section 6.1
divided by the Fair Market Value for one share on the Grant Date.

 

 
2

--------------------------------------------------------------------------------

 

 

6A.2     Restricted Stock.

 

(a)     Award Agreement. Each grant of Restricted Stock shall be evidenced by an
Award Agreement that shall specify the number of shares of Restricted Stock
granted, the Restriction Period and such other terms and conditions as the Board
shall determine consistent with the terms of the Plan. In the event of any
inconsistency between the provisions of the Plan and the Award Agreement, the
provisions of the Plan shall govern.

 

(b)     Restrictions on Transfer. The restrictions and limitations set forth in
Section 6.4 and Section 6.5 shall apply with respect to grants of Restricted
Stock.

 

(c)     Forfeiture; Other Restrictions. The Board shall establish such other
conditions and restrictions on any shares of Restricted Stock as it may deem
advisable, including time-based restrictions, or restrictions under applicable
laws or under the requirements of any stock exchange or market upon which shares
of Stock are then listed or traded, or holding requirements or sale restrictions
placed on the shares of Stock by the Company upon vesting of such Restricted
Stock.

 

(d)     Cancellation of Restricted Stock. Any canceled grant of Restricted Stock
or Restricted Stock that does not vest shall be forfeited and shall be available
for future grant under the Plan.

 

(e)     Stockholder Privileges. Unless otherwise determined by the Board,

 

(i)     a Non-Employee director holding shares of Restricted Stock shall
generally have the rights of a shareholder to vote the shares of Restricted
Stock during the Restriction Period; and

 

(ii)     the holder of Restricted Stock shall be entitled to receive cash
dividends paid with respect to the shares of Restricted Stock. The Board may
provide that any such dividends paid must be reinvested in additional shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to the Restricted Stock. All distributions, if any,
received by a Non-Employee director with respect to Restricted Stock as a result
of any split, Stock dividend, combination of shares of Stock, or other similar
transaction shall be subject to the restrictions applicable to the original
grant.

 

 
3

--------------------------------------------------------------------------------

 

  

6A.3     Restricted Stock Units (RSUs).

 

(a)     Each Restricted Stock Unit shall reflect the value of one share of
Stock.

 

(b)     Award Agreement. Each grant of RSUs shall be evidenced by an Award
Agreement that shall specify any vesting conditions, the form of payment, the
number of Restricted Stock Units granted and such other terms and conditions as
the Board shall determine, consistent with the terms of the Plan. In the event
of any inconsistency between the provisions of the Plan and an Award Agreement,
the provisions of the Plan shall govern.

 

(c)     Restrictions on Transfer. The restrictions and limitations set forth in
Section 6.4, Section 6.5 and Section 6.6 shall also apply with respect to grants
of RSUs.

 

(d)     Form and Timing of Payment. Payment of vested Restricted Stock Units
shall be made as soon as practicable after the date(s) set forth in the RSU
Award Agreement, and in the form set forth in the RSU Award Agreement, subject
to any deferral permitted under a deferred compensation arrangement available to
the Non-Employee directors, or as otherwise provided in the applicable RSU Award
Agreement. The Board, in its sole discretion, will determine whether Restricted
Stock Units shall be paid in the form of cash, in shares of Stock, or in a
combination thereof.

 

(e)     Cancellation of RSUs. Any unvested or canceled Restricted Stock Units
shall be forfeited and shall be available for future grant under the Plan.

 

(f)     Dividend Equivalent Rights. Restricted Stock Units shall be granted
together with a dividend equivalent right with respect to the underlying shares
of Stock subject to the Restricted Stock Units and such dividend equivalent
right shall be paid at the same time as dividends are paid to the Company’s
shareholders. Dividend equivalent rights shall be subject to forfeiture under
the same conditions as apply to the underlying Restricted Stock Units.

 

(g)     No Rights as Shareholder. Non-Employee directors shall have no dividend,
voting, or any other rights as a shareholder of the Company with respect to any
Restricted Stock Units. The grant of an award of Restricted Stock Units pursuant
to the Plan shall not be deemed the grant of a property interest in any assets
of the Company. The rights of the recipient of Restricted Stock Units to
benefits under the Plan shall be solely those of a general, unsecured creditor
of the Company. The grant of Restricted Stock Units shall not be construed as
giving a Non-Employee director the right to be retained or nominated as a
director of the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

6A.4     Termination of Service. Unless otherwise provided by Board, upon the
termination for Cause of a Non-Employee director’s service as a member of the
Board, or the Non-Employee director’s voluntary resignation from the Board, any
grants of Restricted Stock or RSUs held by such Non-Employee director that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited, and the Non-Employee
director shall have no further rights with respect to such Restricted Stock or
RSUs, including but not limited to any right to vote Restricted Stock, any right
to receive dividends with respect to Restricted Stock, or any dividend
equivalent rights with respect to RSUs.

 

7.     Except (a) with respect to the name of the Plan, and (b) excepting the
occurrences of the terms in Sections 2.14, 2.18, 2.22, 2.23, 2.24, 2.32, 6, and
6A, and (c) where specifically referenced in this Plan, the terms “Option” or
“Option Agreement,” or their plural, are replaced by the terms “Option,
Restricted Stock or RSUs” or “Option Agreement or Award Agreement,” or their
plural, respectively.

 

IN WITNESS WHEREOF, the undersigned, being duly authorized by the Board of
Directors of the Company, has approved this Amendment as of the date set forth
above.

 

 

M.D.C. Holdings, Inc.

 

 

By: /s/ Robert N. Martin                                 

          Robert N. Martin

 

Title:      Senior V.P. & Chief Financial Officer

 

 

5